Case 5:20-cv-00083-TJH-SP Document 25 Filed 08/19/20 Page 1 of 3 Page ID #:239
     Case 5:20-cv-00083-TJH-SP Document 25 Filed 08/19/20 Page 2 of 3 Page ID #:240



 1   Song-Beverly Consumer Warranty Act, Cal. Civ. Code §§ 1790, et seq.
 2   ["Song-Beverly"]. On January 13, 2019, Fiat Chrysler removed based on diversity.
 3   Fiat Chrysler's answer was filed, effectively, on January 13, 2020. On January 23,
 4   2020, Sanchez filed a First Amended Complaint, which joined PVAC as an additional
 5   defendant. Sanchez alleged a single claim against PVAC for breach of the implied
 6   warranty of merchantability under Song-Beverly.
 7         Fiat Chrysler, now, moves to dismiss PVAC as a sham defendant, and Sanchez
 8   moves to remand.
 9         If the Court permits the post-removal joinder of a defendant, and complete
10   diversity is thereby destroyed, the Court must, then, remand the case. 28 U.S.C. §
11   1447(e). Here, Sanchez was entitled to amend her complaint as a matter of right, as
12   it was done within twenty-one days after the filing of FCA's answer. See Fed. R. Civ.
13   P. 15(a)(1)(B).
14         FCA argued that PVAC is not a necessary party because Song-Beverly requires
15   manufacturers to indemnify retailers.    See Cal. Civ. Code § 1790.         However,
16   automobile manufacturers and retailers owe different obligations to purchasers, with
17   potential damages stemming from each of their actions. Tiffin Motorhomes, Inc. v.
18   Superior Court, 202 Cal. App. 4th 24, 33 (2011). Moreover, PVAC's statutory right
19   to indemnification from FCA does not preclude its liability to Sanchez. See Tiffin
20   Motorhomes, Inc., 202 Cal. App. 4th at 33.
21         Finally, FCA argued that the implied warranty of merchantability claim against
22   PVAC is time barred. The Caravan was delivered to Sanchez on August 14, 2014,
23   more than five years before Sanchez filed this action on December 13, 2019.
24         Every vehicle sold in California comes with an implied warranty of
25   merchantability which runs coextensively with the manufacturers express warranty, but
26   the implied warranty’s duration cannot exceed one year from the date of delivery. Cal.
27   Civ. Code § 1791.1(c). Thus, the Caravan must have been unmerchantable at the time
28   of delivery or within one year after Sanchez took delivery of it. See Mexia v. Rinker

                                                                       Order – Page 2 of 3
     Case 5:20-cv-00083-TJH-SP Document 25 Filed 08/19/20 Page 3 of 3 Page ID #:241



 1   Boat Co., 174 Cal. App. 4th 1297, 1308 (2009). Once Sanchez discovered that her
 2   Caravan was unmerchantable during the implied warranty period, even if the date of
 3   discovery was beyond the one year implied warranty period, she had four years from
 4   the date of discovery to file suit. See Mexia.
 5         In her complaint, Sanchez alleged that her Caravan had defects within the one
 6   year implied warranty period that made the vehicle unmerchantable. However, Sanchez
 7   did not allege when she discovered those defects. In considering a motion to dismiss
 8   under Fed. R. Civ. P. 12(b)(6), the Court must accept all facts alleged in the complaint
 9   as true, and draw all reasonable inferences in favor of the Plaintiff. See Ashcroft v.
10   Iqbal, 556 U.S. 662, 678 (2009). Thus, at this time, it cannot be determined whether
11   Sanchez's claim against PVAC is time barred. Consequently, the claim against PVAC
12   cannot be dismissed.
13         Because PVAC’s joinder destroyed diversity, this case must be remanded
14   pursuant to 28 U.S.C. § 1447(e).
15

16         Accordingly,
17

18         It is Ordered that the motion to dismiss be, and hereby is, Denied.
19

20         It is further Ordered that the motion to remand be, and hereby is, Granted.
21

22   Date: August 19, 2020
23                                              __________________________________
24                                                     Terry J. Hatter, Jr.
25
                                                Senior United States District Judge

26

27

28


                                                                        Order – Page 3 of 3
